De Courcy, J.
The Connecticut Mutual Life Insurance Company in December, 1898, issued to George E. Williams a policy of $5,000 payable on his death to Sadie E. Williams, wife of the insured. Williams borrowed $1,500 from Augusta M. Bibber in September, 1902, and delivered to her the insurance policy, an assignment of the same signed by himself and wife, and a promissory note signed by him and bearing the forged signature of his wife. Williams died in July, 1913, and in November, 1913, said beneficiary Sadie E. Williams was adjudicated bankrupt. Both Miss Bibber and the trustee in bankruptcy of Mrs. Williams made claim to the proceeds of the policy; whereupon the insurance company brought this bill of interpleader, and later was discharged upon paying the money into court. The trial judge ordered a decree in favor of the defendant Bibber “for the amount secured by the assignment, with interest thereon.” The case is here on exceptions taken by the defendant Allen, trustee.
The fourth request of the defendant trustee was “that the assignment of the policy in question was made as collateral security for the payment of said note.” The judge refused to make that finding, and apparently found that the policy was pledged as security for the loan of $1,500 to Williams, and not as security for the note as such. The evidence is not before us, and we must assume that it warranted the findings made. In fact it is alleged in the bill that the defendant Bibber claimed under an assignment executed “In Consideration of Fifteen Hundred Dollars,” and that the defendant trustee in bankruptcy denied the validity of the *190.assignment. In his answer said trustee-admitted the truth of these allegations. The assignment itself recites that it was given “In Consideration of Fifteen Hundred Dollars to us paid.” No question of pleading was raised; and the defendant Bibber is not precluded by the statement in her answer that the assignment was given as security for the note. At the trial it was her contention that the signature “Sadie E. Williams” on the note was genuine.
The foregoing disposes also of the fifth request, “that if Sadie E. Williams did not sign the note, but did sign the assignment, the claimant Bibber could not recover in this cause.” The request could not be given for the further reason that the judge might well have found that the note was the valid promissory note of George E. Williams, (R. L. c. 73, § 141,) and that Mrs. Williams by joining in the assignment to secure a debt of her husband, thereby validly pledged her interest in the policy. Browne v. Bixby, 190 Mass. 69.
We find no error in the refusal to rule “that the claimant Bibber could not recover in this cause.” The judge was warranted in finding that she held the policy as a pledge for the payment of the money advanced and interest, by virtue of an assignment executed by Mrs. Williams. To the extent of the amount due, her claim is superior to that of the defendant Allen, trustee in bankruptcy, whose rights are no greater than those of Mrs. Williams. Upton v. National Bank of South Reading, 120 Mass. 153. See Jeffrey v. Rosenfeld, 179 Mass. 506.

Exceptions overruled.